Filed 8/16/16 The Inland Oversight Committee v. City of Covina CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                 DIVISION FOUR




THE INLAND OVERSIGHT COMMITTEE,                                             B268735

         Plaintiff and Appellant,                                           (Los Angeles County
                                                                            Super. Ct. No. BS152268)
         v.

CITY OF COVINA,

         Defendant and Respondent;

SAGE AUTOMOTIVE GROUP et al.,

         Real Parties in Interest and Respondents.


         APPEAL from a judgment of the Superior Court of Los Angeles County,
Richard L. Fruin, Judge. Reversed.
         Briggs Law Corporation, Cory J. Briggs and Anthony N. Kim for Plaintiff and
Appellant.
         Richards, Watson & Gershon and Ginetta L. Giovinco for Defendant and
Respondent.
         Feldman/Berman/Schwartz and Craig S. Berman for Real Parties in Interest and
Respondents.
       In this action under the California Environmental Quality Act (Pub. Resources
Code, § 21000 et seq. (CEQA)), plaintiff, The Inland Oversight Committee, appeals from
the judgment (order) of dismissal based on the sustaining of a demurrer. In light of our
determination that plaintiff is entitled to proceed under the public interest litigation
exception to the personal interest requirement, we reverse.


                  FACTUAL AND PROCEDURAL BACKGROUND
       Defendant, the City of Covina (City), owns the subject property at 633-635 South
Citrus Avenue in that city. Citrus Avenue has a Metrolink stop and intersects with the 10
and 210 freeways.
       In 2014, Covina MJL, LLC1 (Covina MJL) and its affiliate Sage Automotive
Group (Sage) expressed interest in renovating and leasing the property for a new
automobile dealership business, Sage Covina Chevrolet. At the time, the existing
structure on the property, formerly used by Enterprise Rent-A-Car, was in need of
renovation. Covina MJL and Sage sought financial assistance from City to build an
approximately 8,000 square-foot addition.2
       After completing its initial CEQA study, City concluded that although the
proposed project would have “potentially significant impacts related to Aesthetic
Resources, Cultural Resources, Hazards and Hazardous Materials, and Noise,” these
impacts could be mitigated to “less than significant levels.” It prepared a mitigated
negative declaration under CEQA, developed a mitigation monitoring program for the
proposed project, and distributed the mitigated negative declaration for public comment.
During the comment period, plaintiff objected that no consideration had been given to the


       1The record indicates that “Covina MJL, LLC is a subsidiary of Sage Holding
Co., which is an established automobile dealership operator.”

       2 City granted Covina MJL and Sage an economic subsidy with a sales tax
incentive. In the original complaint’s second cause of action, “Unlawful Expenditure of
Public Funds,” plaintiff challenged the tax incentive and alleged violation of the
prevailing wage law. That cause of action is no longer at issue.
                                               2
project’s cumulative and long-term environmental impacts, and requested preparation of
a full EIR.
       In October 2014, City granted final CEQA approval based on the mitigated
negative declaration. City approved all relevant documents—the lease with option to
buy, mitigated negative declaration, and economic development subsidy report—for the
project.
       The following month, plaintiff filed a verified petition for writ of mandate and
complaint for declaratory and injunctive relief against City, with Sage and Covina MJL
as real parties in interest. It filed an amended complaint with causes of action for failure
to prepare an EIR (first cause of action) and violation of mitigation measures (second
cause of action).
       City and real parties in interest demurred to the first amended complaint,
questioning plaintiff’s beneficial interest in the project. Code of Civil Procedure section
1086 authorizes a writ of mandate “upon the verified petition of the party beneficially
interested.” (Code Civ. Proc., § 1086 (section 1086).)
       Plaintiff argued that in compliance with section 1086, its petition was verified by a
member, Stephen Millard, who resides “in or near” City and has “an interest in ensuring
open, accountable, responsive government and in protecting the region’s environment.”
In addition, plaintiff sought to proceed under the public interest litigation exception to the
beneficial interest requirement.
       In sustaining the demurrer, the court stated that “[p]er Braude v. City of Los
Angeles [(1990) 226 Cal. App. 3d 83], petitioner’s interest in the action must be
‘substantial[, i.e., a writ will not issue to enforce a technical, abstract or moot right,] and
must be an interest over and above an interest held in common by the public in general.’”
In addition to its failure “to allege facts showing that petitioner has ‘a beneficial interest
that is clear, direct, substantial, and over and above an interest held in common by the
public in general,’” the complaint failed to describe “‘the dealership’s location, its
proximity to any of Petitioner’s members, the ways in which the Project will harm any of


                                               3
Petitioner’s members, or what interest in this specific Project any of Petitioner’s members
have.’”
       Plaintiff filed a second amended complaint clarifying the project’s impact on its
members (see italicized language below). The amended complaint specifically alleged
that at least one member lives in the city: “18. There is a fair argument that the project
will have significant environmental impacts; by way of example and without limitation,
the administrative record is replete with evidence that the Project will result in significant
traffic, hazards/hazardous materials, hydrology/water quality, noise, and public services
impacts. The Project will also result in cumulative impacts unaccounted for in the
[mitigated negative declaration]. The Project’s environmental impact particularly affect
Petitioner in a number of ways. By way of example and without limitation:
              “A.    The Project is located at 633-635 South Citrus Avenue, Covina, CA.
              “B.    Citrus Avenue is a major throughway in the City as it intersects with
two freeways, Interstate 10 and Interstate 210, and also a Metrolink stop.
              “C.    The significant traffic impact resulting from construction of a car
dealership on a 100,000 square-foot lot that currently produces minimal traffic will
impact Covina residents, including members of Petitioner, at least one of whom resides in
the City of Covina.” (Italics added.)
       The second amended complaint was followed by another demurrer by City and
real parties in interest. They requested dismissal based on plaintiff’s failure, despite
several opportunities, to “allege that the auto dealership is in close proximity to any of
[its] members; how any of its members will be adversely impacted by traffic, including
any specific routes; or what specific interests in the Project any of [plaintiff’s] members
have over and above that of all citizens, particularly given that [it] has alleged that the
Project’s traffic ‘will impact Covina residents’ in general.”
       The trial court sustained the demurrer without leave to amend. It cited plaintiff’s
failure to allege a beneficial interest in the project, or a geographical nexus between any
of its members and the project. It distinguished Bozung v. Local Agency Formation
Commission (1975) 13 Cal. 3d 263 (Bozung), in which one of the plaintiffs lived about

                                              4
1,800 feet from the annexed property and thus had a special interest in the litigation to
challenge the annexation (id. at p. 268). The court also distinguished Save the Plastic
Bag Coalition v. City of Manhattan Beach (2011) 52 Cal. 4th 155, in which the plaintiff
had a direct economic interest in the ordinance banning plastic bags.
       Based on the order sustaining the demurrer without leave to amend, the trial court
entered a judgment (order) of dismissal. Plaintiff filed a timely notice of appeal.


                                        DISCUSSION
       In reviewing the sufficiency of a complaint against a general demurrer, we accept
all material facts properly pleaded but not contentions, deductions or conclusions of fact
or law. We also consider matters which may be judicially noticed. (Blumhorst v. Jewish
Family Services of Los Angeles (2005) 126 Cal. App. 4th 993, 999.)
       The sole legal issue presented on appeal is whether plaintiff—a “non-profit,
social-advocacy organization formed and operating under the laws of the State of
California”—has standing to sue. The basic rule is that “if the complaint shows that [the
plaintiff] is not a real party in interest and therefore lacks ‘standing’ to sue, a ‘general’
demurrer will be sustained. [Citations.]” (Friendly Village Community Assn., Inc. v.
Silva & Hill Constr. Co. (1973) 31 Cal. App. 3d 220, 224.) But in cases involving threats
to the public interest, which include threats to the environment, the rule is greatly relaxed:
“[E]nvironmental problems clearly present justiciable issues. In a mandamus proceeding
such as that presented here, it has been recognized that a petitioner must seek to protect a
clear interest [citations]. But ‘[the] conditions of petitioner’s right and respondent’s duty
. . . may be greatly relaxed, if not virtually abandoned, where the question is one of public
interest’ [citation]. This rule was set forth by the California Supreme Court in Board of
Soc. Welfare v. County of L.A. [(1945)] 27 Cal. 2d 98, 100–101: ‘[Where] the question is
one of public right and the object of the mandamus is to procure the enforcement of a
public duty, the relator need not show that he has any legal or special interest in the
result, since it is sufficient that he is interested as a citizen in having the laws executed


                                               5
and the duty in question enforced. . . .’ [Citations.]” (Residents of Beverly Glen, Inc. v.
Los Angeles (1973) 34 Cal. App. 3d 117, 127.)
       In Bozung, supra, 13 Cal. 3d 263, the City of Camarillo’s annexation of real
property was challenged by several plaintiffs: “Richard Bozung, a Ventura County
resident and taxpayer; Roger Boedecker, a Ventura County resident and taxpayer who
lives near the annexed property, on behalf of himself and all others similarly situated; and
the Ventura County Environmental Coalition, Ventura County residents and taxpayers,
many of whom live in Camarillo or in the area of the annexation.” (Id. at p. 268.) In
their demurrer, the defendants (the City of Camarillo and the local agency that approved
the annexation) argued that none of the plaintiffs had the necessary beneficial interest to
bring an action in mandamus. (Id. at p. 271.)
       In concluding that all of the plaintiffs had standing, the court found the allegation
“that they will be harmed by the environmental effects of the challenged annexation
. . . is sufficient. (United States v. SCRAP (1973) 412 U.S. 669, 683–685.)” (Bozung,
supra, 13 Cal.3d at p. 272.) In addition, the plaintiffs had “standing ‘to procure
enforcement of a public duty, . . .’ [Citation.]” (Ibid.) The Bozung court rejected any
distinction based on “whether plaintiffs live within or without the Camarillo city
boundaries. Effects of environmental abuse are not contained by political lines; strict
rules of standing that might be appropriate in other contexts have no application where
broad and long-term effects are involved. (See United States v. SCRAP, supra, 412 U.S.
at pp. 687–688.)” (Ibid.)
       United States v. SCRAP, supra, 412 U.S. 669 is similar. The failure of a federal
commission to halt a proposed railway freight increase was challenged by several
environmental protection groups on various grounds, including the lack of an
environmental impact statement. (Id. at p. 679.) In concluding the plaintiffs had standing
to bring the action, the Supreme Court held it was sufficient to allege that the
commission’s illegal action “would directly harm them in their use of the natural
resources of the Washington Metropolitan Area.” (Id. at p. 687.) The fact that the rate
increase was applicable to substantially all railroads, and thus “all persons who utilize the

                                              6
scenic resources of the country, and indeed all who breathe its air, could claim harm
similar to that alleged by the environmental groups” was not a basis on which to deny
standing. (Ibid.) “[W]e have already made it clear that standing is not to be denied
simply because many people suffer the same injury. . . . To deny standing to persons who
are in fact injured simply because many others are also injured, would mean that the most
injurious and widespread Government actions could be questioned by nobody. We
cannot accept that conclusion.” (Id. at pp. 687–688.)
       Applying this reasoning, plaintiff may not be denied standing simply because the
injuries suffered by its members are identical to the injuries suffered by the public at
large. The correct analysis is whether plaintiff has sufficiently alleged that the project
will result in long-term environmental impacts on its members, regardless whether they
live in or near the city, and that City, contrary to CEQA’s requirements, has yet to
consider those impacts.
       According to the allegations of the complaint, the project—which is located on a
major throughway that intersects with two freeways and contains a Metrolink stop—will
create “significant traffic impacts” that will affect all “Covina residents, including
members of Petitioner, at least one of whom resides in the City”; and the “Project’s
significant direct, indirect, or cumulative adverse impacts on the environment give rise to
Respondent’s legal obligation to prepare an environmental impact report.” We conclude
that under United States v. SCRAP, supra, 412 U.S. at pp. 687–688 and Bozung, supra,
13 Cal.3d at p. 272, the complaint has sufficiently alleged plaintiff’s right to proceed
under the public interest litigation exception to the personal interest requirement.




                                              7
                                       DISPOSITION
       The judgment of dismissal is reversed. The matter is remanded for further
proceedings. Plaintiff is entitled to its costs on appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                   EPSTEIN, P. J.


We concur:



       MANELLA, J.



       COLLINS, J.




                                               8